1                            UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEVADA
2

3    United States of America,                       Case No. 2:18-cr-00329-RFB-PAL

4                                                    Order of Dismissal Without
                          Plaintiff,                 Prejudice
5
           v.
6
     Jardiel Ulises Villa-Reyes,
7

8
                          Defendant.
9

10

11          IT IS HEREBY ORDERED THAT:

12          Upon Motion of the government and pursuant to Rule 48(a) of the Federal Rules of

13   Criminal Procedure, Leave of Court is granted for the government’s dismissal without

14   prejudice of the indictment in the above captioned case that was filed on October 17, 2018

15   against defendant Jardiel Ulises Villa-Reyes.

            Therefore, the Indictment in the above captioned case is hereby ordered dismissed
16
     without prejudice.
17

18
                        10th
            DATED this _______ day of December 2018.
19

20
                                         __________________________________________
21                                       RICHARD F. BOULWARE, II
                                         UNITED STATES DISTRICT JUDGE
22

23
                                               1
24

25
